DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to a Patent Trial and Appeal Board decision dated November 13, 2020.  Claims 28, 30-42, 44 and 45 are pending.  All pending claims are examined.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Per Applicant’s Attorney, Mr. Nicholas Panno, claim 29 is cancelled and claim 37 is dependent on Independent claim 28.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
28. (Currently Amended) A computer-implemented method for filling in a form using inputs from multiple computing devices, the method comprising:
a host computer establishing a collaborative electronic form completion session between a first computing device and a second computing device through at least one network, wherein the first computing device displays a first local version of an electronic  form and the second computing device displays a second local version of the electronic form including different data from the first local version:
the host computer receiving a first input from the first computing device, the first input identifying a field in [[a]] the first local version local version 
the host computer receiving second user information from [ [ a]] the second computing device, the second user information including a second user entry for the field identified in the first input, the second user information local version 
the host computer generating [[an]] a command configured to insert the second user entry into the field in the first local version in response to the first input: and the host computer sending the command to the first computing device through the at least one network, thereby causing the first computing device to display the second user entry in the field in the first local version 
29.    (Canceled)
30.    (Currently Amended) The method of claim 28, further comprising:
the host computer receiving a second input from the first computing device through the at least one network; and the host computer instructing the first computing device through the at least one network to replace the displayed second user entry in the field in the first local version
31.    (Currently Amended) The method of claim 30, wherein the first input and the second input are generated through serial selection of the field in the first local version
32.    (Currently Amended) The method of claim 30, further comprising the host computer instructing the first computing device through the at least one network to display a first source indicator in the user interface of the first computing device contemporaneously with the flllable form field in the field in the first local version instance of the electronic form in the user interface of the first computing device,
wherein the first source indicator identifies a first user of the first computing device as a source for the flllable form field.
33.    (Currently Amended) The method of claim 32, further comprising the host computer instructing the first computing device through the at least one network to display a second source indicator in the user interface of the first computing device contemporaneously with the second user entry in the field in the first local version
34.    (Previously Presented) The method of claim 33, wherein the first and second source indicators include respective different form field colors in the user interface.

36.    Currently Amended) The method of claim 33, further comprising the host computer instructing the first computing device through the at least one network to display a selectable user interface element adjacent the second source indicator in the user interface of the first computing device contemporaneously with the second user entry in the field in the first local version
wherein the selectable user interface element is configured to allow the first user to initiate communications with the second user.
37.    (Currently Amended) The method of claim 28 
the host computer receiving a copy command from the first computing device through the at least one network; and the host computer instructing the first computing device through the at least one network to enter the second user entry into the field in the first local version
38.    (Previously Presented) The method of claim 28, further comprising the host computer masking at least some of the second user information before sending the second user information to the first computing device through the at least one network.
39.    (Currently Amended) The method of claim 38, further comprising the host computer instructing the first computing device through the at least one network to display a masked version of the second user entry in the field in the first local version
40.    (Previously Presented) The method of claim 38, further comprising the host computer receiving a privacy level for the first user from the second computing device through the at least one network, wherein the host computer masks the second user information based at least in part on the received privacy level.
41.    (Previously Presented) The method of claim 38, further comprising the host computer masking the second user information based at least in part on a set of default privacy rules.
42.    (Previously Presented) The method of claim 41, further comprising:
the host computer receiving a privacy level for the first user from the second computing device through the at least one network; and the host computer modifying the set of default privacy rules based at least in part on the received privacy level.
43.    (Canceled)

45.    (Previously Presented) The method of claim 28, wherein the electronic form is an electronic tax return.


Allowable Subject Matter
Claims 28, 30-42, 44 and 45 are pending.  .
Claims 28, 30-42, 44 and 45 are allowed
The following is an examiner’s statement of reasons for allowance: 
Mangipudi et al. USP Pub. No. 20100299176 discloses techniques provided for a collaborative portal, which accessed, anytime by a variety of different clients. The collaborative portal may support one or more workspaces to which any number of users are granted access for purposes of performing activities related to a particular financial task.  Rabbat, USP Pub. No. 20050192879 discloses a business process shared services system for improving business operations by collaboratively managing operational support services, functions and/or resources.  
Regarding independent claim 28, the prior art of record fails to teach collaboration between two users, who independently are completing/editing local versions of the same electronic form.  For example, the second user information entered in an identified field of the second local version of the form specifically requested by the first user, to be populated in the identified field of the first local version of the form.  This averts the need to send the entire form back and forth between the two devices (see App. Spec. paras. 0051-0055).  prior art taken either individually or in combination with other prior art of record fails to teach:
“28. (Currently Amended) A computer-implemented method for filling in a form using inputs from multiple computing devices, the method comprising:
a host computer establishing a collaborative electronic form completion session between a first computing device and a second computing device through at least one network, wherein the first computing device displays a first local version of an electronic  form and the second computing device displays a second local version of the electronic form including different data from the first local version:
the host computer receiving a first input from the first computing device, the first input identifying a field in [[a]] the first local version instance of [[an]] the electronic form, the first input being generated by a user selection of the field in the first local version instance of the electronic form displayed in a user interface of the first computing device;
the host computer receiving second user information from [ [ a]] the second computing device, the second user information including a second user entry for the field identified in the first input, the second user information being generated by a user entry in the field in [[a]] the second local version
the host computer generating [[an]] a command configured to insert the second user entry into the field in the first local version instance of the electronic form in response to the first input: and the host computer sending the command to the first computing device through the at least one network, thereby causing the first computing device to display the second user entry in the field in the first local version 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696